Order entered August 23, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01205-CR
                                    No. 05-12-01307-CR

                     CORNELIUS OYEDAPO COLLIER, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 291st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F11-54230-U

                                         ORDER
       Appellant’s motion to extend time to file appellant’s motion for rehearing is GRANTED.

The motion for rehearing is now due September 7, 2013.


                                                    /s/   DAVID L. BRIDGES
                                                          JUSTICE